Title: To John Adams from Samuel Cooper, 27 May 1776
From: Cooper, Samuel
To: Adams, John


     
      
       27. May. 1776
      
     
     I find by your Letter of 16th. Instant that you had no Expectation of the disagreable News from Canada. Our Accounts from thence are not very perfect. According to these, A Reinforcement for Quebec came up the River before the City on 6th. of this Month. Our Army suddenly retir’d, leaving good Part at least, of Cannon Baggage, and their sick. They had determin’d it is said, in a Council of War, before they saw the Reinforcement, (sent most probably by Howe) to raise the Seige, having many sick, but a few hundred effective Men, and but few days Provision. Our Succors to that Army it seems have proceeded slowly: The Season and the Climate must have occasion’d great Difficulties. Arnold’s Firmness and Perseverance in what He had to encounter are astonishing. No one here blames the Retreat; it is suppos’d absolutely unavoidable. I hope our Army there will soon collect together, and make an effectual Stand: Ev’ry Thing must be done to keep the Enemy from Possession of that Country. It seems likely to become the chief Seat of War; and what now appears against us, may in the End turn out in our Favor.
     I wrote Mr. S. A. about a Fortnight past, What our House had done respecting Independence. They afterwards reconsider’d their Vote and threw it into the Form you have no doubt seen. I knew not of this Alteration when I wrote.
     The Repulse given by our two little Vessells of War to the Men of War’s Boats here, grows more important the more Circumstances are known. It was a most gallant Action, and a great Proportion of the Assailants must have been wounded, drown’d, and slain.
     I imagin’d the Account of Saltpetre made here would appear almost incredible to you. You may rely, I think, that there is no Fraud—good Part is superior in Quality to much that is imported. I made particular Inquiry some Days ago, and 14 Tons had then been taken into the Province Store, and the Bounty paid. Has any Colony exceeded this?
     You have, doubtless, been made acquainted with the Steps leading to the Enlargement of our House of Representatives. Boston sends 12, Salem 6, Newbury Port 5, &c. A Gentleman gave me this Moment a List I enclose you.
     The Resolve of Congress you sent me is highly important and greatly acceptable here. It is impossible long to defer Confederation. And the Difficulties may be less, and sooner surmounted than is imagin’d. May Heaven still conduct your Councils. With much Esteem and Affection. Your obedt. hum. Servt.
    